Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to  amendment:
In the amendment filed 01/06/2022, the following has occurred: claims 1,7,8,11,14 and 15-20 have been amended. Claims 1-20 are pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement dated 02/17/2022, 02/08/2022, 01/21/2022, 01/11/2022, 12/17/2021, 12/01/2021, 11/12/2021, 10/07/2021, 09/16/2021 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Application 17030259.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Application 17030259 are directed to sharing and using passes or accounts.

Application 17/030260 (mapped 1-20)
Application 17030259 (mapped 1-21)
Claims 1-20 are rejected on the grounds of nonstatutory double patenting over claims 1-21 of Application 17030259 and in further in view of Ellis et al (PGPub 2014/0365466).

1. A computer system, comprising: a display generation component; one or more input devices: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, via the display generation component, a search user interface; while displaying the search user interface, receiving, via the one or more input devices, input that includes a search term, and in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to a plurality of transfer accounts provisioned on the computer system and configured to transfer a resource of the respective transfer account upon user authorization: concurrently displaying, via the display generation component, a plurality of search results selected using the search term, the plurality of search results including: a first search result corresponding to a resource transfer activity of a first account of the plurality of transfer accounts, and a second search result corresponding to a resource transfer activity of a second account, different from the first account, of the plurality of transfer accounts.

2. The computer system of claim 1, wherein transfers are secure transfers.

3. The computer system of claim 1, wherein the search user interface includes a plurality of visual representations of a plurality of different transfer accounts.

4. The computer system of claim 3, wherein the one or more programs further include instructions for: 
while displaying the plurality of visual representations of the plurality of different transfer accounts, receiving a selection input corresponding to a visual representation of a respective transfer account; and in response to receiving the selection input corresponding to the visual representation of the respective transfer account, displaying a user interface for use of the respective transfer account in a transfer.

5. The computer system of claim 4, wherein the one or more programs further include instructions for: while displaying the user interface for use of the respective transfer account in a transfer, receiving authentication input; and in response to receiving the authentication input: in accordance with the respective transfer account being the first account, preparing the first account for use; and in accordance with the respective transfer account being the second account, preparing the second account for use.

6. The computer system of claim 1, wherein the search user interface is generated by a first application, and wherein the first search result corresponding to the resource transfer activity is based on data received from a first source different from the first application.

7. The computer system of claim 1, wherein the one or more programs further include instructions for: in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account provisioned on the computer system and configured to transfer a resource of the first account upon user authorization: displaying, via the display generation component, a second plurality of search results selected using the search term without including the second search result corresponding to the resource transfer activity of the second account, the second plurality of search results including: 
the first search result corresponding to the resource transfer activity of the first account of the plurality of transfer accounts, and a third search result corresponding to another resource transfer activity of the first account of the plurality of transfer accounts, wherein the third search result is displayed concurrently with the first search result.

8. The computer system of claim 1, wherein a first set of search results of the plurality of search results are displayed in a first grouping of a plurality of groupings of data and a second set of search results of the plurality of search results are displayed in a second grouping of the plurality of groupings of data.

9. The computer system of claim 8, wherein the plurality of groupings of data includes one or more of: categories, merchants, people, and locations.

10. The computer system of claim 1, wherein displaying the search user interface includes: prior to receiving the input that includes the search term, displaying respective groupings of multiple groupings. 
11. The computer system of claim 1, wherein concurrently displaying the plurality of search results selected using the search term includes concurrently displaying: a first set of one or more search results of the plurality of search results in a first grouping; and a second set of one or more search results of the plurality of search results in a second grouping.

12. The computer system of claim 1, wherein the one or more programs further include instructions for: in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account, displaying search results corresponding to the first account by grouping together different results and displaying the grouped results within respective groupings; and 
in accordance with a determination that the search user interface corresponds to the second account, displaying search results corresponding to the second account by grouping together different results and displaying the grouped results within the respective groupings.

13. The computer system of claim 1, wherein the one or more programs further include instructions for: while displaying the search user interface, receiving input selecting an option of a grouping; and in response to receiving the input selecting an option of a grouping: in accordance with a determination that the selected option is a first option, displaying multiple search results corresponding to the first option, including:

a fourth search result corresponding to a resource transfer activity and a fifth search result corresponding to a resource transfer activity and without displaying a sixth search result corresponding to a resource transfer activity, and

in accordance with a determination that the selected option is a second option, displaying multiple search results corresponding to the second option, including:

the fourth search result corresponding to a resource transfer activity and the sixth search result corresponding to a resource transfer activity without displaying the fifth search result corresponding to a resource transfer activity.

14. The computer system of claim 1, wherein the one or more programs further include instructions for:

concurrently displaying, via the display generation component, with the plurality of search results selected using the search term, a filter option which, when selected, narrows the displayed search results.

15. The computer system of claim 14, wherein the filter option is selected based on the received search term.

16. The computer system of claim 14, wherein the filter option is selected based on prior searches.
17, The computer system of claim 1, wherein the plurality of search results selected using the search term includes one or more payment accounts.

18. The computer system of claim 1, wherein the plurality of search results selected using the search term includes one or more pass accounts
1. A computer system, comprising: a display generation component; one or more input devices: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, via the display generation component, an account user interface that includes a plurality of visual representations of a plurality of different accounts, while displaying the account user interface, receiving, via the one or more input devices, a scroll input corresponding to a request to scroll the account user interface; in response to receiving the scroll input, scrolling, via the display generation component, the account user interface to cause a first visual representation of a first account and a second visual representation of a second account to scroll; and subsequent to receiving the scroll input and while displaying the account user interface: in accordance with a determination that the first visual representation of the first account satisfies a set of selection criteria, wherein the set of selection criteria includes a criterion that is met when the first visual representation of the first account is displayed in a selection region for at least a threshold amount of time, reducing a visual emphasis of the second visual representation of the second account relative to a visual emphasis of the first visual representation of the first account, and in accordance with a determination that the second visual representation of the second account satisfies the set of selection criteria, reducing a visual emphasis of the first visual representation of the first account relative to a visual emphasis of the second visual representation of the second account. 

2. The computer system of claim 1, wherein: reducing a visual emphasis of the second visual representation of the second account relative to a visual emphasis of the first visual representation of the first account includes reducing an opacity of the second visual representation relative to the first visual representation; and reducing a visual emphasis of the first visual representation of the first account relative to a visual emphasis of the second visual representation of the second account includes reducing an opacity of the first visual representation relative to the second visual representation.

3. The computer system of claim 1, wherein the one or more input devices includes a rotatable input mechanism; and wherein receiving the scroll input includes detecting a rotation of the rotatable input mechanism.

4. The computer system of claim 1, wherein the one or more input devices includes a touch-sensitive surface, and wherein receiving the scroll input includes detecting a scroll gesture at the touch-sensitive surface.

5. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria, displaying, via the display generation component, a balance of the first account.

6. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: 
in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria, displaying, via the display generation component, instructions to prepare the first account for use.

7. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria and in accordance with a determination that the first account is prepared for use, displaying, via the display generation component, instructions to initiate a process to use the first account.

8. The computer system of claim 7, wherein displaying the instructions to initiate a process to use the first account includes: in accordance with a determination that the first account is a first type of account, displaying instructions to place the computer system within proximity of a terminal, 9, The computer system of claim 7, wherein displaying the instructions to initiate a process to use the first account includes: in accordance with a determination that the first account is a second type of account, displaying instructions to provide an input at the computer system to cause display of a readable portion of a machine-readable code corresponding to the first account.

10. The computer system of claim 7, wherein displaying the instructions to initiate a process to use the first account includes: in accordance with a determination that the first account is a third type of account, displaying instructions to: place the computer system within proximity of the terminal, and provide an input at the computer system to cause display of a readable portion of a machine-readable code corresponding to the first account. 
11. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria and in accordance with a determination that the first account is not available for use, displaying a warning corresponding to the first account being not available for use without displaying a balance of the first account without displaying instructions to prepare the first account for use.

12. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to using the first account, displaying status information for the use of the first account. 13, The computer system of claim 12, wherein displaying the status information further includes displaying information corresponding to the first account, the information including one or more of: a balance, an entry transit station, an exit transit station, a commute plan, and a number of transit trips remaining.

14. The computer system of claim 12, wherein displaying the status information further includes: in accordance with a determination that a loyalty account was used in conjunction with use of the first account, displaying a visual representation of the loyalty account; and in accordance with a determination that the loyalty account was not used in conjunction with use of the first account, forgoing displaying the visual representation of the loyalty account.

15. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria and that the account user interface was displayed in 186 4115535004

Attorney Docket No.: P49076US83/777700005 54103 response to a request to view information about one or more accounts without preparing the one or more accounts from the account user interface for use displaying, via the display generation component and overlaid on the second visual representation that has reduced visual emphasis, instructions to prepare the first account for use.

16. The computer system of claim 1, wherein the one or more programs further include as instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the second visual representation of the second account satisfies the set of selection criteria and that the account user interface was displayed in response to a request to view information about one or more accounts without preparing the one or more accounts from the account user interface for use: in accordance with a determination that the second account is a first type of account, displaying, via the display generation component, instructions to prepare the second account for use; and in accordance with a determination that the second account is a second type of account different from the first type of account, forgoing displaying, via the display generation component, instructions to prepare the second account for use. U7, The computer system of claim 1, further comprising: prior to displaying the account user interface, receiving a first input; and in response to receiving the first input, displaying the account user interface, wherein the first input is a request to prepare one or more accounts from the account user interface for use or a request to view information about one or more accounts without preparing the one or more accounts from the account user interface for use.

18. The computer system of claim 1, wherein the one or more programs further include instructions for: receiving a second user input; and 
response to receiving the second user input and in accordance with a determination that the second user input corresponds to selection of the first visual representation of the first account, displaying, via the display generation component, details of the first account.

19. The computer system of claim 18, wherein the details of the first account includes additional information pertaining to a previously displayed error indication.


Examiner’s Comment
Intended Use
Applicant is reminded that intended use language is not given patentable weight. MPEP 2114(ii) states: A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987)
•    Claim 4 “in response… for use of the respective transfer account in a transfer”
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 1, 7 and 19 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims. (MPEP 2161.01 (I)). The algorithm or steps / procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Claim 1 “memory… programs configured to be executed by the one or more processors…”, “in accordance with a determination that the search user interface … configured to transfer…”
Claim 1 “in accordance… transfer accounts… configured to transfer a resource of the respective transfer account upon user authorization”. 
Claim 7 “in accordance with a determination that the search user interface … configured to transfer…”
Claim 19 “A non-transitory computer-readable storage medium … programs configured….”
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
					Unclear Scope
Claim 1 “in accordance with a determination that the search user interface corresponds to a plurality of transfer accounts provisioned on the computer system…” 
Claim 7 “in accordance with a determination that the search user interface corresponds to the first account provisioned on the computer system…”
Claim 12 “in accordance with a determination that the search user interface corresponds to the first account …” “in accordance with a determination that the search user interface corresponds to the second account …”
Claim 13 “in accordance with a determination that the selected option is a first option…” in accordance with a determination that the selected option is a second option…
Claim 19 “in accordance with a determination that the search user interface corresponds to a plurality of transfer accounts provisioned on the computer system…”and
Claim 20 “in accordance with a determination that the search user interface corresponds to a plurality of transfer accounts provisioned on the computer system…” (MPEP 2173.02 I-III)
Claim 1 “A computer system, comprising: …; in accordance … the computer system…” Is “computer system” defined by the “display generation component”, “one or more input devices”, “one or more processors”, “memory” and “instructions for: displaying…; while displaying…” or additionally “concurrently displaying…” (I.e. what follows the “in accordance… provisioned on the computer system…”). The scope is unclear. 
Means Plus Function
A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C.112, second paragraph may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: (1) when it is unclear whether a claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
 (2)    when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
(3)    when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function
The Claims recites 
means plus function claim 1 “memory… including instructions for…” Claims 4, 5, 7, 12, and 13 also.
means plus function claims 4,5,7,12,13 “programs… including instructions for…”
means plus function claim 19 “A non-transitory computer-readable storage medium… instructions for…” 

As Applicant’s specification does not disclose the application “structure”, the claim is indefinite.
The dependent claims 2-18 are also rejected based on dependency of claim 1.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis S et al (Patent 10,776,779) and in view of Chu et al (PGPub 2014/0365466).

As regards claims 1, 19 and 20 , Ellis et al discloses a display generation component; (Fig 1 item 116 “Mobile wallet client application” Figs 30-31; Col 27, lines 50-63  “mobile wallet home screen”; Col 27 line 64 - Col 28 lines 41)
one or more input devices; (Fig 30).
one or more processors; (Fig 1, item 110; Col 4 line 45 - Col 5 line 8) and
 memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (Fig 1, item 110; Col 4 line 45 - Col 5 line 8)
displaying, via the display generation component, a search user interface; (Fig 1, 30 and 31) and
in response to receiving the input that includes the search term: 
in accordance with a determination that the search user interface (Figs 30-31; Col 27 lines 50- Col 28 lines 41) corresponds to a plurality of transfer accounts provisioned on the computer system (Figs 16, 19a, 24-26 and 34; Col 6, lines 4-57)  and configured to transfer a resource of the respective transfer account upon user authorization ; (Figs 8-9; Col 4, lines 55-66; Col 8, lines 30-49; Col 11, lines 6-57;)
 the plurality of search results including: a first search result corresponding to a resource transfer activity of a first account (“paid from [BANK NAME] Debit-1234”) and a second search result corresponding to a resource transfer activity of a second account (“paid from [BANK NAME] Credit-9876”, “paid from iTunes Gift Card-1234”), different from the first account, of the plurality of transfer accounts (“[BANK NAME] Debit-1234”, “[BANK NAME] Credit-9876”, “iTunes Gift Card-1234”, “Barnes & Noble Gift Card-1234”) See also Col 5, lines 9-30.
Ellis do not disclose while displaying the search user interface, receiving, via the one or more input devices, input that includes a search term; input that includes a search term; 
“concurrently displaying, via the display generation component, a plurality of search results  based on the search term,
Chu discloses while displaying the search user interface, receiving, via the one or more input devices, input that includes a search term; input that includes a search term;[0038,0045, fig 12a and 12c]
“concurrently displaying, via the display generation component, a plurality of search results based on the search term [0020-0021]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use display the search user interface, receiving, via the one or more input devices, input that includes a search term; input that includes a search term ;and
“concurrently displaying, via the display generation component, a plurality of search results  based on the search term in the device of Ellis et al.
  The rationale to support a conclusion that the claim would have been obvious  for a search query is received (606), the search query identifying the user. For example, the search system 114 of FIG. 1 can receive the search query. In some implementations, a searching user can submit the search query to search for resources associated with the user. Data stored in a database is processed based on the search query and the factor to generate one or more search results (608). For example, the search system 114 of FIG. 1 can process data stored in a database (e.g., index database 122) based on the search query and the factor to generate search results. The one or more search results are transmitted for display on a computing device (610). For example, the search system 114 of FIG. 1 can transmit the search results for display.[0045]
 One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 2, Ellis and Chu et al disclose the computer system of claim 1, Ellis et al discloses wherein transfers are secure transfers. (Col 11 line 58 – Col 12 line 2)
As regards claim 3, Ellis and Chu et al disclose the computer system of claim 1, Ellis discloses wherein the search user interface includes a plurality of visual representations of a plurality of different transfer accounts. (Fig 22, step 2211, Col 21 lines 58-60)

As regards claim 4 , Ellis and Chu et al disclose the computer system of claim 3, Ellis et al discloses while displaying the plurality of visual representations of the plurality of different transfer accounts, receiving a selection input corresponding to a visual representation of a respective transfer account; (Fig 39, Col 33 lines 24-40); Fig 47, Col 36 lines 57-67; Fig 49, Col 38 lines 22-30);
and in response to receiving the selection input corresponding to the visual representation of the respective transfer account, displaying a user interface for use of the respective transfer account in a transfer. (Col 4 lines 45-60);
As regards claim 5, Ellis and Chu et al disclose the computer system of claim 4, Ellis et al discloses while displaying the user interface for use of the respective transfer account in a transfer, receiving authentication input; and in response to receiving the authentication input; (Fig 17, Col 15 lines 56- Col 16 lines 11)
 in accordance with the respective transfer account being the first account, preparing the first account for use; (Fig 24-27, Col 22 lines 46-60; prepopulate)
and in accordance with the respective transfer account being the second account, preparing the second account for use. (Col 22 lines 46-60)]
As regards claim 6, Ellis and Chu et al disclose the computer system of claim 1, Ellis et al discloses wherein the search user interface is generated by a first application, and wherein the first search result corresponding to the resource transfer activity is based on data received from a first source different from the first application. (Col 5 lines 9-30)
As regards claim 7, Ellis and Chu et al disclose the computer system of claim 1, Ellis et al discloses in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account provisioned on the computer system and configured to transfer a resource of the first account upon user authorization: (Fig 8 and Fig 9)
displaying, via the display generation component, a second plurality of search results based on the search term without including the second search result corresponding to the resource transfer activity of the second account, the second plurality of search results including: (Fig 37, Col 31 lines 1-8)
the first search result corresponding to the resource transfer activity of the first account of the plurality of transfer accounts, and a third search result corresponding to another resource transfer activity of the first account of the plurality of transfer accounts, wherein the third search result is displayed concurrently with the first search result. (Fig 30-31, Col 5 lines 9-30)
As regards claim 8, Ellis and Chu et al disclose the computer system of claim 1, Ellis et al discloses wherein a first set of search results of the plurality of search results are displayed via the display generation component, in a first grouping of a plurality of groupings of data and a second set of search results of the plurality of search results are displayed via the display generation component in a second grouping of the plurality of groupings of data. (Fig 51, Col 39 lines 48-67)
As regards claim 9, Ellis and Chu et al disclose the computer system of claim 8, Ellis et al discloses wherein the plurality of groupings of data includes one or more of: categories, merchants, people, and locations. (Fig 51, Col 39 lines 48-67 )
As regards claim 10, Ellis and Chu et al disclose the computer system of claim 1, Ellis et al discloses wherein displaying the search user interface includes: prior to receiving the input that includes the search term, displaying respective groupings of multiple groupings.(Fig 51, Col 39 lines 48-67)
As regards claim 11, Ellis and Chu et al disclose the computer system of claim 1, Ellis et al discloses wherein concurrently displaying the plurality of search results based on the search term includes concurrently displaying: ( Fig 30, Fig 33)
A first set of one or more search results of the plurality of search results in a first grouping; (Col 27 lines 64 –Col 28 lines 14)
 and a second set of one or more search results of the plurality of search results in a second grouping. (Col 27 lines 64 –Col 28 lines 14)
As regards claim 12, Ellis and Chu et al disclose the computer system of claim 1, Ellis et al discloses wherein the one or more programs further include instructions for: in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account, displaying search results corresponding to the first account by grouping together different results and displaying the grouped results within respective groupings; ( Fig 51, Col 39 lines 48 – lines 67) and 
in accordance with a determination that the search user interface corresponds to the second account, displaying search results corresponding to the second account by grouping together different results and displaying the grouped results within the respective groupings (Fig 51, Col 39 lines 48 – lines 67)

As regards claim 13, Ellis and Chu disclose the computer system of claim 1, Ellis discloses wherein the one or more programs further include instructions for: while displaying the search user interface, receiving input selecting an option of a grouping; (Fig 24-27, Col 22 lines 46 – lines 60) and
 in response to receiving the input selecting an option of a grouping: in accordance with a determination that the selected option is a first option, displaying multiple search results corresponding to the first option, including:
a fourth search result corresponding to a resource transfer activity and a fifth search result corresponding to a resource transfer activity and without displaying a sixth search result corresponding to a resource transfer activity (Fig 30-31, Col 5 lines 9-30, Fig 37, Col 31 lines 1-8) and
in accordance with a determination that the selected option is a second option, displaying multiple search results corresponding to the second option, including:
the fourth search result corresponding to a resource transfer activity and the sixth search result corresponding to a resource transfer activity without displaying the fifth search result corresponding to a resource transfer activity. (Fig 37, Col 31 lines 1-8)
As regards claim 14, Ellis and Chu et al disclose the computer system of claim 1, Ellis discloses concurrently displaying,( Fig 15) via the display generation component, with the plurality of search results [Fig 31] based on   the search term, a filter option which, when selected, narrows the displayed search results. (Fig 33, Col 29 lines 13-53)
As regards claim 15, Ellis and Chu disclose the computer system of claim 14, Ellis discloses wherein the filter option is displayed based on the received search term. (Fig 35, Col 30 lines 22-36)
As regards claim 16, Ellis and Chu disclose the computer system of claim 14, Ellis discloses wherein the filter option is displayed based on prior searches. (Fig 32, Col 29 lines 8-12)
As regards claim 17 Ellis and Chu disclose the computer system of claim 1, Ellis et al discloses wherein the plurality of search results based on the search term includes one or more payment accounts. (Fig 24-27, Col 22 lines 46-60)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis S et al (Patent 10,776,779) and in view of Chu et al (PGPub 2014/0365466)and in view of Nema (PGPub 2015/0074774).

As regards claim 18, Ellis and Chu disclose the computer system of claim 1, Ellis and chu do not expressly disclose wherein the plurality of search results based on the search term includes one or more pass accounts.
Nema discloses wherein the plurality of search results based on the search term includes one or more pass accounts. [0096]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Nema in the device of Ellis and Chu .  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Additional prior art not used in this rejection includes Purves et al (PGPub 2018/0018664). Purves recites a system and method which includes hardware and software is disclosed which may enable secure transactions from a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based Collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698